Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
The preliminary amendment filed on October 16, 2019 is accepted by the Examiner. Claims 1-10 are now pending in the application. 
IDS
The information disclosure statements (IDS) submitted on October 16, 2019, January 7, 2021 and June 3, 2021 are being considered by the Examiner. 
Drawing
The drawing filed on October 16, 2019 is accepted by the Examiner. 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim rejection – 35 U.S.C. 112
Claims 1-10: the instant claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite: in reference to claim 1: in page 4, in the fourth entry, after the wherein clause, “when an index value calculated by an index calculated is equal to or larger than a predetermined threshold, a shut-off signal for shutting off an operation is output to an external device”; however, a “shut-off determination unit” is noted in the end of the steps. The arrangement does not make 
With regard to claims 3 and 4: in the language of the instant claim where (see page 5, the second entry), it states that “a determination criterion in the earthquake determination unit and the continuous earthquake determination unit use more or less the same set or individual variables. If that is the case claim 4 of the instant application is unnecessary. The same logic applies to claims 8 and 9 too. 
Furthermore, in determination criteria b, d, an d is not clear how "a difference between a maximum value and a minimum value, an average value, a sum of an average value and a variance value, a variance value, an integrated value, a change rate, spectral intensity, and integral value" can be computed from a single value of either acceleration, displacement or velocity as such computations require at least two values.
The instant claim 3 further includes the concept of “integrated value” and “an integral value”; however, these two terms seem to be one and the same. 
In step J, no further explanation or descriptor has been given what the magnitude relationship is about. The instant claim requires further review to remove the indefiniteness and clarity issues with the claim. 
With regard to claims 5 and 10: independent claims 1 and 6 disclose "a shut-off determination unit configured to inhibit output of the shut-off signal" when no earthquake has occurred. Dependent claims 5 and 10 disclose that "the shut-off determination unit outputs a shut-off signal" when no earthquake has occurred. Therefore, shut-off 
Claim rejection – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sakuma et al. (U.S. PAP 2018/0188396, hereon Sakuma).
In reference to claim 1: Sakuma discloses a seismic sensor comprising: 
A measurement unit configured to measure acceleration (see Sakuma, Fig. 1, acceleration sensor with all controller, storage and I/O unit); 
An earthquake determination unit configured to determine whether or not an earthquake has occurred based on the acceleration measured in a predetermined determination period (see Sakuma, Fig. 2, “earthquake determination unit”, unit 105, paragraph [0023]); and 
An index calculator (see Sakuma, Fig. 1, the microcontroller 12 serves as an index value calculator, also see middle of paragraph [0023]) configured to calculate an index value indicating a scale of an earthquake in an earthquake processing period after the predetermined determination period, when the earthquake determination unit Sakuma, paragraph [0023], in its entirety, and paragraphs [0028-0029]), 
Sakuma further includes that in the earthquake processing period, when an index value calculated by the index calculator is equal to or larger than a predetermined threshold, but a shut-off signal may have not be provided. However, the action of shutting off an operation, and conducting an output to an external device or a related device is a configuration option. In fact Sakuma even have energy saving features and other aspect of the operation, and continuous monitoring and limiting or taking the system to a sleep mode or off state would have been obvious to a person of ordinary skill in the art at the time the invention made to have a knowledge within the teaching of Sakuma concept. The seismic sensor further including: a continuous earthquake determination unit configured to determine whether or not an earthquake has occurred, based on the acceleration measured in the earthquake processing period (see Sakuma, Fig. 4, seismometer processing); but even though Sakuma does not explicitly disclose that a shut-off determination unit configured to inhibit output of the shut-off signal regardless of the index value when the continuous earthquake determination unit determines that no earthquake has occurred, as noted above, these operation would have been a configuration issue as Sakuma has included all the software and hardware in order to carry out the process or method. 
With regard to claim 2: Sakuma further discloses that the seismic sensor shifts from a power saving mode to a measurement mode with higher power consumption than that of the power saving mode when acceleration measured by the measurement unit exceeds a predetermined threshold, and the predetermined determination period is Sakuma, paragraphs [0007]-[0010]). 
With regard to claim 3: Sakuma further discloses that a determination criterion in the earthquake determination unit and the continuous earthquake determination unit is an acceleration value (see Sakuma, paragraphs [0030]) or any of the other variables noted in the invention, such as maximum and minimum values (see Sakuma, paragraphs [0012] and [0029]). 
With regard to claim 4: Sakuma further discloses that a determination criterion in the continuous earthquake determination unit is same as a determination criterion in the earthquake determination unit because they are implemented on the same hardware and software algorithm (see Sakuma, Fig. 4 flow chart).
With regard to claim 5: Sakuma further discloses that when the continuous earthquake determination unit determines that no earthquake has occurred, the sensor would have various functions, such as sleep mode or energy saving feature at a reduce power consumption (see Sakuma, paragraph [0007] and [0009]); however, “the shut-off determination unit outputs a shut-off signal in such a way that a higher- level system can recognize as the shut-off signal due to a factor other than an earthquake” would be considered a configuration issue in view of Sakuma teaching. 
In reference to claim 6: see the rational in claim 1 of the instant application. 
With regard to claims 7-10: see the rational with regard to claims 2-5 above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ueda et al. (U.S. Patent No. 10,613,240) discloses seismic sensor and a threshold parameter adjusting method and system. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214.  The examiner can normally be reached on M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIAS DESTA/
Primary Examiner, Art Unit 2857